                   UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        CHARLOTTE DIVISION


UNITED STATES OF AMERICA                      )       DOCKET NO. 3:19CR35-RJC
                                              )
               v.                             )       OPPOSITION TO MOTION TO
                                              )       LIFT STAY OF CRIMINAL
ROBERT McCOY, JR.                             )       CONTEMPT CASE



       NOW COMES Defendant ROBERT McCOY, JR., by and through undersigned

counsel, and hereby files this Opposition to the government’s Motion to Lift Stay Due to

Defendants’ Violation of Pretrial Diversion Agreement (Document 25). (This matter is

now pending solely against Robert McCoy, as his codefendant and ex-wife Misty McCoy

tragically passed away on December 26, 2019.)

       In addition to general conditions of supervision, the Pretrial Diversion Agreement

entered into by the parties on May 23, 2019, imposed the following special conditions of

pretrial diversion on Defendant Robert McCoy: (1) being placed on a period of diversion

and supervision for six months or until the termination of the civil/bankruptcy

proceedings, whichever is later, but in no event longer than 18 months; (2) payment of a

$10,000.00 fine to the Clerk of Court within 120 days; (3) performance of 160 hours of

community service. McCoy has successfully and timely complied with all three of the

above conditions.

       Other conditions include: (1) not violating any federal, state or local law; (2)

reporting to his pretrial diversion officer; (3) complying with any orders issued in the

civil/bankruptcy case. McCoy has clearly complied with the first two of these. As to the

third condition, because the Pretrial Diversion Agreement was not entered into until May



                                  1
   Case 3:19-cr-00035-RJC-DCK Document 26 Filed 01/08/20 Page 1 of 3
23, 2019, only acts or omissions occurring after that date could violate the Pretrial

Diversion Agreement.

       Robert McCoy has been represented in the civil/bankruptcy case by attorney

Robert Trobich, who has endeavored with his client to comply with all court orders

issued in that case. Through Trobich, Robert McCoy has made several substantial

productions of information and documents in accordance with the Court’s orders and

continued presenting information requested by the Court right up to the day before the

December 19 show cause hearing.

       Based on the above circumstances, Defendant respectfully requests this

Honorable Court to deny the government’s motion to life the stay of the criminal

contempt case.




                                              Respectfully submitted,

January 8, 2020                               s/ Mark P. Foster, Jr.
                                              NC State Bar #22717
                                              Attorney for Defendant
                                              Foster Law Offices, PLLC
                                              409 East Blvd.
                                              Charlotte, NC 28203
                                              Phone 980-721-5221
                                              markpfosterjr@gmail.com




                                  2
   Case 3:19-cr-00035-RJC-DCK Document 26 Filed 01/08/20 Page 2 of 3
                          CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the above OPPOSTION TO
MOTION TO LIFT STAY OF CRIMINAL CONTEMPT CASE has been duly
served on the attorney listed below by e-mail service through ECF on this date:



                                          Mark Odulio
                                          U.S. Attorney’s Office
                                          227 W. Trade Street, 17th Floor
                                          Charlotte, NC 28202


January 8, 2020                           s/ Mark P. Foster, Jr.
                                          NC State Bar #22717
                                          Foster Law Offices, PLLC
                                          409 East Blvd.
                                          Charlotte, NC 28203
                                          Phone 980-721-5221
                                          Fax 704-973-0715
                                          E-mail: markpfosterjr@gmail.com




                                  3
   Case 3:19-cr-00035-RJC-DCK Document 26 Filed 01/08/20 Page 3 of 3
